DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn.
Information Disclosure Statement
The corrected information disclosure statement (IDS) submitted on October 05, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting device” and “interface unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Junca et al., (US 2003/0233842; hereinafter “Junca”)
As to claims 1 and 14, Junca teaches a modular sample store and method of operating the same comprising: 
a storage area 1 configured for moving up a number of storing storage stacks 4 wherein each storage stack configured for storing least one sample container therein (see para [0022] et seq.); 
a transfer area 9 located above the storage area and having an enclosure  configured to cover each storage stack location of the storage area; and
 	a motorized robot including a lifting device 8,10, for lifting storage stacks at least partially out of the storage areas in an essentially vertical or z-direction and for lowing storage stacks into the storage area, 
and at least one platform 12, 13, 14 that effects transport of the at least one sample container throughout the transfer area (e.g., to the interface unit 16), the at least one platform includes a carrier (reads on surface of spatula 13), which is configured to receive the at least one sample container removed from the lifting device 8, 10.
the motorized robot with the lifting device is configured to lift a selected storage stack so as to place the at least one sample container in the transfer area and to transport the at least one sample container within the transfer area (see para [0034] et seq.) 
Note the claim 1 is an apparatus type claim which contains a large of amount of functional/process language, such as language describing the movement of the robot and the transfer assembly. However, these process/functional recitations have not been accorded patentable weight in this apparatus claim. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, these process/functional recitations are taught by Junca, see para [0030] et seq. 
Similarly, the process/function recitations in claims 1-13 to the operation of the lifting device and transport assembly have not received patentable weight since these claim do not recite any structure and a controller capable performing such process limitations. The limitations merely recite applicant intended use/function of the claimed elements. The structure of a device is not further structurally limited by applicant's intended use/function of the claimed device. The examiner recommends applicant include in the claims a controller linked to the motorized robot, wherein the controller is configured to perform the recited functional/process limitations. Proper and conventional phrases to incorporate a controller process limitation(s) with patentable weight into an apparatus claim are for e.g., "a controller configured to/for..." and "a controller programmed to/for..." for performing an active process step(s)/scheme(s). The apparatus claim should also positively claim: structures that are controlled by the controller (e.g. output of the control system); and/or structures sending signals to the controller (input to the control system). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme and should include the manner in which the structure(s) is/are intended to be controlled. 
In addition, the instant amendment does not add any specific structure to the carrier.  Thus it is merely a surface part of the platform 12, 13, 14 configured to transport of the at least one sample container throughout the transfer area.  The examiner recommends applicant include some structural elements following the carrier. For example, the platform includes a carrier that includes a means to move in a in a horizontal x-direction and in horizonal Y-direction that is perpendicular to the x- direction, as described in the specification (see para [0070] applicants corresponding publication US 2021/0144991).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-13 and 15-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Junca in view of Fattinger et al., (US Patent Pub. No. 2008/0260511), hereinafter “Fattinger”.
Junca does not explicitly teach a hood disposed in the transfer area over the
storage area, and the motorized robot is configured to lift the selected storage rack into the hood.
Fattinger teaches a modular sample store and method of operating the same comprising: 
a storage area 4 configured for moving up a number of storing storage stacks (e.g., -80 degrees C, see para [0066]), wherein each storage stack configured for storing least one sample container (microplates) therein; 
a transfer area located above the storage area and having an enclosure 91 or 92 configured to cover each storage stack location of the storage area (“area” can read on the compartment 92 having sidewalls with windows 912 and presumably a top surface in order to keep the compartment 92 cooled to about -20 degrees C, see para [0074] and Figs. 11 and 12) or a compartment 91 having sidewalls and presumably a top surface which is cooled to a temperature to about +4 degrees C (see para [0074]), so that the transfer area has a transfer area temperature (-20 degrees C or +4 degrees C) through the transfer area that is higher than the predetermined storage area cold temperature (-80 degrees C); and
a transport assembly (robotic platform 51) including a lifting device (gantry robot) and an insulated hood (tempering cap 52 provides an enclosure, which implicitly has insulating properties) disposed within enclosure of the transfer area. 
Note the claims 5-13 contain a large of amount of functional/process language, such as language describing the movement of the robot and the transfer assembly. However, these process/functional recitations have not been accorded patentable weight in this apparatus claim. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, the transport assembly 51 of Fattinger is movable as a unit along rails 53, 53’ within the enclosure of the transfer area and the stack picker (gantry robot) is configured to engage a predetermined one of the storage stacks stored in the storage area and move the predetermined storage stack into the insulated hood 52 (see para [0064], [0069] et seq.)  Fattinger teaches that due to the tempering cap (hood 52) it is possible to handle the source microplates 21 in the interior of the tempering cap 52 at a handling temperature, preferably about -20.degree. C., which is not as cold as it is preferred for the long-term storage of samples, particularly -80.degree. C., but which is cold enough that the samples are not impaired during their handling, for example by thawing (see para [0066] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the sample store of Junca, the use of a hood in order to prevent thawing of the samples during handling, as taught by Fattinger at para [0066] et seq.).
Note that claims do not include any structure to provide the different temperatures in the different areas of the claimed device. Thus, the temperatures recited are only an intended use.  Nevertheless, Fattinger teaches storage area is configured for storing stacks at a predetermined storage area temperature e.g., -80 degrees C, see para [0066]), the transfer area is configured to be at a transfer area temperature different than the predetermined storage area temperature (e.g., about -20 degrees C, see para [0074]) and the insulated hood has an insulate hood temperature of “preferably about -20 degrees C”.  The term “about” includes a few degrees difference from -20 degrees C, thus, it can be reasonable to assume the insulated hood area temperature is at the transport area temperature (-20 degrees or +4 degrees C).   
Similarly, the process/function recitations in claims 1-13 to the operation of the lifting device and transport assembly have not received patentable weight since these claim do not recite any structure and a controller capable performing such process limitations. The limitations merely recite applicant intended use/function of the claimed elements. The structure of a device is not further structurally limited by applicant's intended use/function of the claimed device. 
As to claim 6, Junca teaches the motorized robot further includes a spatula 13.
Note: with respect to claims 10-12, and 19 the interface unit the opening 16 of Junca can be reasonably interpreted as a “interface unit”.
As to claims 13 and 20, Junca teaches the platform of the motorized robot has a carrier (12, 13, 14) for setting the at least one sample container thereon.  However, Junca does not explicitly disclose the use of two carriers. Nevertheless, the mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04(VI)(B) and would be obvious to one of ordinary skill to increase storage throughput.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,723,832 and claims 1-14 of US Patent No. 10,834,918. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a modular sample store and/or method comprising: storage stacks; a storage area configured for storing the storage stacks, each storage stack holding at least one sample container; a transfer area located above the storage area; and a motorized robot located in the transfer area, the motorized robot including a picker/spatula, an insulated hood and a lifting device, the lifting device being configured to at least partially lift a predetermined one of the storage stacks into the insulated hood from the storage area and up to a position which is accessible by the picker/spatula, wherein the motorized robot is configured to, place the picker/spatula into the insulated hood, engage a selected sample container in the predetermined storage stack with the picker/spatula, and move the picker to remove the selected sample container of the predetermined storage stack from the insulated hood.
Response to Arguments
Applicant's arguments filed September 06, 2022 have been fully considered but they are not persuasive. With respect to the claim interpretation, the claim limitations “lifting device” and “interface unit” use a generic placeholder (device, unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 102 have been considered, however, as discussed above the examiner asserts the at least one platform 12, 13, 14 of Junca is configured transport of the at least one sample container throughout the transfer area (e.g., to the interface unit 16), the platform includes a carrier (reads on surface of spatula 13), which is configured to receive the at least one sample container removed from the lifting device 8, 10.

Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 103 over Junca in view of Fattinger In response to applicant's argument that the physical incorporation of the tempering cap 52 of Fattinger would preclude passage of the containers held on the spatula 13 through the opening 16 on the sidewall 9 is not understood. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case it is the tempering cap of Fattinger would logically be placed in the system of Junca at any location deemed appropriate since Fattinger teaches that due to the tempering cap (hood 52) it is possible to handle the source microplates 21 in the interior of the tempering cap 52 at a handling temperature, preferably about -20.degree. C., which is not as cold as it is preferred for the long-term storage of samples, particularly -80.degree. C., but which is cold enough that the samples are not impaired during their handling, for example by thawing (see para [0066] et seq.)  In other words, the tempering cap of Fattinger need not be placed such that it extends the entire width of the freezer box of Junca.  Thus, for the reasons delineated above, the claims remain rejected over the prior art.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798